Chief Justice Robertson
delivered the Opinion of the Court.
The only question in this case, is whether the Circuit Judge erred in sustaining a demurrer to a plea of justification in an action for an assault and battery and wounding.
The plea averred, in substance, that the defendant in error (plaintiff in the action) had been guilty of being ac-cessary to a felony, both before and after the fact; and that the plaintiffs in error, (defendants in the action,) intending to apprehend him as a felon, jointly laid their hands on him, and committed no more injury to his person than was necessary for effecting the arrest.
Conceding that a private citizen may apprehend a felon — still the fact that might justfy the arrest, and even the battery, will not, per se, justify a wounding. Molliler manus imposuit is insufficient as to a wounding.
The plea, to be good, should aver such facts as would show that the wounding, as well as the assault and battery, was justifiable. And therefore, as the plea- in this case doés not aver that the defendant in error forcibly *454resisted the arrest, so as to render a wounding justifiable, it is fatally defective in that respect. And consequently, as it purported to be pleaded as a bar to the whole cause of action, the Circuit Judge did not err in sustaining the demurrer to it.
Judgment affirmed.